DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on November 11, 2020 have been received and entered. Claim 7 has been amended.  Claims 7-8 and 9 are pending in the instant application. 

 Election/Restrictions
Applicant’s election without traverse of claims 7-9, 15-17 (group II) in the reply filed on November 13, 2018 was acknowledged.
Claims 7-9 are under consideration. 

New -Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant’s amendment to the claims deleting the recitation of phrase “hepatocyte like cells "obviates the basis of previous rejection. Applicants’ arguments with respect to this issue is hereby withdrawn are thereby rendered moot. Further, applicant’s amendments to the claim raise new issue under 35 U.S.C. 112(b) that is presented as follows: 
Claim 7 step (b) recite culturing the iPSC-derived hepatocytes and the bioscaffold in hepatocyte media for 3-14 days to. It is unclear from step (b) that if the method step (b) results in maintaining the same iPSC derived hepatocyte or produces more mature phenotype with different surface marker than hepatocyte from step (a). The step (b) appears to be incomplete and missing critical detail of the hepatocyte produced after 3-14 of culturing. The specification teaches a model to promote cellular maturation in iPSC-derived cells, 3D environments that was tested to enhance proliferation and phenotypic properties of iPSC-derived hepatocytes, a relatively new cell type (appears to a cell of step a), and show that growth on ECM scaffolds leads to a population that is closer to primary human hepatocyte (see para. 41 of the published application)  It is emphasized that in absence of any marker characterizing the term iPS “derived” hepatocyte”, the term  encompass multiple meanings from the origin of something to deducing something.   Therefore, the intended mean of the term, “derived” hepatocyte could encompass a mixed population of iPS derived hepatocyte suggesting an intermediate stage of differentiation that in presence of hepatic medium and ECM results in more mature phenotype as suggested in para. 41 of the specification. In view of foregoing, the scope of cell seeded on ECM in step (a) is unclear. Further, claim 7 step (c) recites the limitation "removing the mature hepatocytes from the bioscaffold" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is relevant to note that method step (a) and (b) as such do not require production of a mature hepatocyte. The specification teaches culturing iPSC-derived hepatocytes and the bioscaffold in differentiation medium for 3-14 days results in production of  a mature hepatocyte that exhibit higher expression of CYP1A2, CYP2C9, CYP3A4, and HMGCR as compared to iPSC derived hepatocyte of step (a). A recitation of producing a mature hepatocyte after step (b) that has different phenotype from hepatocyte of step (a) would obviate the basis of the rejection. Appropriate correction is required. 

Withdrawn-Claim Rejections - 35 USC § 103 
	Claims 7-9 were rejected under 35 U.S.C. 103 as being unpatentable over Pauwelyn et al (WO/2010/049752, dated 05/06/2010), Si-Tayeb et al (Hepatology. 2010 January; 51(1): 297–305) and Zhou et al (USPGPUB 20140023624, dated 01/23/2014)/or Yang et al (Xenotransplantation, 2013 Vol. 20, No. 5, pp. 385. Abstract Number: 529). In view of Applicant’s amendment to the claim introducing the limitation “culturing the iPSC-derived hepatocytes and the bioscaffold in hepatocyte media for 3-14 days”, that was not disclosed in  Pauwelyn, therefore the previous rejections of claims 7-9 are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:

New-Claim Rejections - 35 USC § 103-necessiated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuguchi et al (WO2014168157, dated 10/16/2014 or US20160046904), Song et al (Cell Research, 2009, 1233-1242) and Zhou et al (USPGPUB 20140023624, dated 01/23/2014, art of record) and Wang et al (Hepatology, 2011, 53, 293-305, IDS). 
It is noted that Examiner has relied on a U.S. published application no. US20160046904 (Mizuguchi et al) as being an English translation of the cited WIPO document, while relying solely on the WIPO document for the rejection.
	 Claims recite three active step of (a) i) seeding a bioscaffold comprising acellular hepatic extracellular matrix (ECM) with induced pluripotent stem cell (iPSC)-derived hepatocytes, b) culturing the iPSC-derived hepatocytes and  the bioscaffold in hepatocyte media for 3-14 days: (c)   removing the mature hepatocytes from the bioscaffold; and (d) transplanting the mature hepatocytes. 
Claim interpretation: Absence of any characterization of iPS derived hepatocyte- seeded on bioscaffold and culturing said hepatocyte in medium for 3-14 days, it is unclear if the starting iPS derived hepatocyte is any different from hepatocyte removed from scaffold.  There is no difference in the phenotype of iPSC derived hepatocyte and hepatocyte removed from scaffold after 3-14 days. Therefore claims are interpreted as hepatocyte that express hepatocyte biomarker (see indefinite rejection). 
With respect to claims 7, Mizuguchi et al teach a method comprising (i) seeding induced pluripotent stem cell (iPSC)-derived hepatocytes like cell on laminin (a extracellular matrix (ECM)) (see para. 48), (ii) culturing the iPSC-derived hepatocytes like cells on the laminin in medium for about 10-14 days to produce mature hepatocytes  (see para. 70, 72) (iii,) removing the mature hepatocytes and  transplant the mature hepatocytes into mice in need thereof (abstract, para. 20, fig. 18-19, 104).  Regarding claim9, Mizuguchi et al further disclosed that the 
Mizuguchi et al differ from claimed invention by not explicitly disclosing seeding, culturing and expanding iPSC-derived  hepatocytes with in bioscaffold comprising acellular hepatic ECM to produce mature hepatocytes. 
However, before the effective filing date of instant application, Song et al compared human ES cell- and iPS cell-derived hepatocytes with human hepatocytes in liver-enriched gene expression and liver-specific functions (Figures 4, 5 and Supplementary information, Table S1).It is disclosed that production levels of either hES cell- or iPS cell-derived hepatocytes were approximately 10% of those of human hepatocytes (Figure 5B and 5C). The cytochrome P450 isozyme activities of the differentiated hES and iPS cells hepatocytes were nearly 30-fold lower than those of human hepatocytes either at basal level or after drug induction (Figure 5D, 4C). Song et al emphasized that the differentiated human iPS cells and ES cells need to be further improved at the final maturation stage (see page 1240, col. 1, para. 2). The combination of reference differ from claimed invention by not disclosing iPSC-derived hepatocytes with in bioscaffold comprising acellular hepatic ECM to produce mature hepatocytes more efficiently. 
However, culturing hepatocytes –derived from iPSC with in scaffold comprising acellular hepatic ECM was known in prior art before the effective filing date of instant application. For instance, Zhou et al teach a method of providing a natural liver scaffold comprising matrix carrier by removing all cellular components in mouse liver. This decellularized liver matrix (DLM) does not possess any cellular components, but retains three dimensional structure of all extracellular matrix components in a perfect proportion with intact vessel structure, is an ideal natural microenvironment for mature hepatocytes or stem/progenitor cells for further differentiation or maturation in vitro (see para. 43, 84). Zhou et al teach using a three dimensional microenvironment for the maturation or differentiation of stem/progenitor cells induced pluripotent stem cells (iPSCs) that is more efficient and clinically relevant than other biological or synthetic matrices. Zhou et al teach robust increase in human albumin in the hepatocyte derived from pluripotent stem cells medium at a level comparable to primary human hepatocytes (PH) observed in cells that were grown on DLM in comparison to those on collagen. Quantitative analysis of hepatocyte-specific gene levels in these cells revealed that DLM also significantly enhanced mRNA levels of hepatic markers, such as albumin (ALB), .alpha.1-hepatic transcription factors, including HNF1 alapha HNF4 alpha and C/EBP.alpha., were also enhanced in cells grown on DLM compared to those on collagen. Based on these new data, Zhou conclude that DLM facilitated the further maturation of ESC-derived hepatocytes (ESC-Hep) (See para. 78). It was shown that human hepatocytes cultured between two layers of porcine liver decellularized matrix in vitro that exhibited liver-specific function (see para. 79). Regarding claims 8-9, Zhou et al teach that the cells can be autologous or allogeneic to the patient being treated and can be further modified to remove any potential for substantial graft versus host reaction upon transplantation or administration to the patient (see para. 58, 61). Likewise, Wang et al teach liver ECM-based biomatrix scaffolds that shows increase in CYP3A4 activity in cryopreserved human hepatocytes grown on these scaffolds compared with the same cells grown on type 1 collagen after 12 days. Wang shows the stability of fully functional, mature human hepatocytes on biomatrix scaffolds in medium and onto type I collagen (A,B) versus on bovine liver biomatrix scaffolds ( c)(figure 7). 
Accordingly, in view of the teachings of Mizuguchi, Song and Zhou, Wang, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention was made, to modify the method of Mizuguchi by substituting laminin (ECM) for culturing pluripotent stem cells derived  hepatocytes with functionally equivalent a decellularized hepatic ECM which is a natural scaffold of 3-dimensional ECM as disclosed by Zhou et and Wang to produce functional mature hepatocytes for implantation in a subject in need thereof, with reasonable expectation of success. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated produce hepatocyte like cell from iPSC expanded on DLM because prior art recognized (i) cytochrome P450 isozyme activities of the differentiated hES and iPS cells hepatocytes are 30-fold lower than those of human hepatocytes thereby emphasizing   further improvement of maturation of hepatocyte, (ii) DLM facilitated the further maturation of pluripotent stem cell-derived hepatocyte as compared expansion of hepatocytes on other ECM  (see para. 78 Zhou). Given the wide range of culture condition required by the claim, it would have been further obvious to optimize the culturing the iPSC-derived hepatocytes within the bioscaffold of Zhou or Wang in hepatocyte media for varying number of days to optimize the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of skill in the art would have been expected to have a reasonable expectation of success as because prior art had already provided guidance with respect maintaining the mature hepatocyte culture on the hepatic ECM as disclosed in Zhou et al or Wang, while Mizuguchi provided guidance with respect to removing mature hepatocyte and transplanting said cell in subject in need thereof. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness  Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wertheim et al (Curr Opin Organ Transplant. 2012 17(3): 235–240)
Soto-Gutie´rrez et al (Nature Biotechnology, 2006, 24, 11, 1412-1419
Soto-Gutie´rrez et al Tissue Eng Part C Methods. 2011 Jun;17(6):677-86
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632